UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2799



DAVID L. HEILMAN,

                                              Plaintiff - Appellant,

          and


TAX CERTIFICATE REDEMPTIONS, INCORPORATED; LMG
PROPTERTIES, INCORPORATED,

                                                          Plaintiffs,

          versus


CONNAUGHT DEVELOPMENTS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-435-5-F, BK-94-353-5-ATS)


Submitted:   May 25, 1999                     Decided:   June 7, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Heilman, Appellant Pro Se. David Warren Boone, BURNS, DAY
& PRESNELL, P.A., Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David Heilman appeals from the district court’s orders:   (1)

dismissing his appeal from the bankruptcy court’s order avoiding a

lien and imposing sanctions against him, and (2) denying his motion

for reconsideration.   Our review of the record and the district

court’s opinions discloses no reversible error.    Accordingly, we

affirm on the reasoning of the district court.      See Heilman v.

Connaught Developments, Inc., Nos. CA-98-435-5-F; BK-94-353-5-ATS

(E.D.N.C. Oct. 21 & Nov. 9, 1998).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the district court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                2